Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D21-1993 & 3D22-150
                      Lower Tribunal No. F97-27689
                           ________________


                             Melton Jackson,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      Appeals under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.


     Melton Jackson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.